Citation Nr: 1201516	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  04-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of fractures of the lumbar vertebrae including the sacrum, right iliac wing and right sacroiliac joint, currently evaluated as 40 percent disabling.  

2.  Entitlement to an initial rating in excess of 30 percent for major depression.  

3.  Entitlement to a compensable rating for residuals of a coccyx fracture.

4.  Entitlement to a total rating for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran had active service from March 1967 until March 1969.

These matters come before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently the claims file was transferred to the RO in Cleveland, Ohio.  

The Veteran was provided with a videoconference hearing before the undersigned in September 2011.  A copy of the transcript is of record.  

These matters, aside from the claim for TDIU, were previously before the Board in August 2005, July 2009 and May 2011 when the Board remanded them for further development.  They have now been returned to the Board for adjudication.

With regard to the initial rating for major depression, the April 2003 rating decision granted service connection for major depression and assigned a 30 percent initial rating, effective from August 16, 2002.  In October 2003, the Veteran filed a notice of disagreement.  The Veteran received a statement of the case (SOC) in December 2003.  The Veteran then filed a timely substantive appeal received in January 2004.  See 38 C.F.R. § 20.302(b).  In September 2006, the RO assigned a 10 percent staged initial rating for the Veteran's service-connected depression, effective December 1, 2006.  A January 2009 rating decision restored the 30 percent rating for major depression, effective December 1, 2006.  Although a July 2010 rating decision confirmed and continued a 10 percent evaluation for major depression, a November 2010 supplemental statement of the case which referenced the July 2010 rating decision, confirmed and continued the 30 percent initial rating for major depression.  

The issues of entitlement to an increased rating for residuals of fractures of the lumbar vertebrae including the sacrum, right iliac wing and right sacroiliac joint, currently evaluated as 40 percent disabling, entitlement to a compensable rating for residuals of a coccyx fracture, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected major depression is manifested by anxiety, sleep disturbance, depression, anger, irritability, constricted affect, problems concentrating, and intrusive thoughts. 


CONCLUSIONS OF LAW

The criteria for an initial evaluation of 50 percent for major depression have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here the Veteran is appealing the initial rating assignment as to his major depression.  In this regard, because the April 2003 rating decision on appeal granted entitlement to service connection for major depression, his filing of a notice of disagreement as to the April 2003 determination as to the initial rating assignment for his major depression does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, in a September 2009 letter to the Veteran.  It also contained the applicable law for the assignment of an earlier effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA treatment records, and a Social Security Administration decision (which references only VA treatment records as to a mental disability), and afforded the Veteran VA examinations.  The examination reports are adequate for adjudicative purposes.  The examiners reviewed the Veteran's claims file, examined him and provided clinical findings pertinent to the rating criteria for major depression.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the major depression claim at this time.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

As previously noted, the April 2003 rating decision on appeal granted service connection for major depression, and assigned a 30 percent evaluation for the disability.  The Veteran appealed that determination.  Because the Veteran appealed the RO's initial rating, separate ratings can be assigned for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for depression where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global assessment of functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Score from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Score from 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

A GAF score in the 31 to 40 range indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Analysis 

The Veteran's medical records reflect a nonservice-connected Axis I diagnosis of posttraumatic stress disorder (PTSD).  See May 2008 VA treatment records.  However, most of the medical records have not specifically indicated what symptoms are attributable only to the nonservice-connected disability.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected major depression.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 , which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition). 

By way of history, service connection was established for major depression, effective August 16, 2002, as secondary to his service-connected residuals of fractures of the lumbar vertebrae, including the sacrum, right iliac wing and right sacroiliac joint.  As such, the rating period on appeal is from August 16, 2002.

The Veteran served in Vietnam.  He has an adult daughter with whom he has a good relationship.  The Veteran has also been married for a long time, but reported that he and his wife are more like roommates at this point.  The Veteran is receiving Social Security Administration disability benefits, including for "severe psychological issues".  He also takes medication to help deal with his depression.  

The Veteran was afforded a VA examination in December 2002 and the examiner had the opportunity to review the Veteran's case file.  The Veteran stated that he maintained some friendships with coworkers.  He had been employed for the past 18 years with the U.S. Postal Service.  He reported a history of alcohol abuse and received three DUI's in the past.  The Veteran reported that his pain is his biggest source of stress causing his depression.  He stated that when he is depressed he isolates himself and tends towards tearfulness.  He feels anxious, jittery and sometimes feels that he is unable to cope.  The Veteran presented neatly groomed and attired.  His speech was slow and his memory was intact.  His affect was congruent.  His thought processes were goal directed.  He denied hallucinations and also denied suicidal and homicidal ideations.  His mood was depressed.  His insight and judgment were limited and he showed poor judgment.  His Global Assessment of Functioning Score (GAF) was 55, and his symptoms were characterized as moderate to severe, with difficulty with social and occupational functioning.

October 2003 medical records show that the Veteran was severely depressed and was afforded a GAF score of 50.  The Veteran denied delusions, hallucinations and suicidal ideations.  He reported being in extreme pain.  His wife brought him in after his friend past away and the Veteran's depression increased.  The Veteran presented with good hygiene.  

December 2003 treatment records show that the Veteran was afforded a GAF score of 45.  The examiner noted that the Veteran was neatly attired and covered his face and closed his eyes.  His speech was logical, coherent and goal oriented, without evidence of a formal thought disorder.  His mood and affect were dysphoric.  The Veteran reported being married and having his wife support him financially but stating that they do not get along.  The Veteran reported that he gets anxious frequently.  

The Veteran retired from his job with the U.S. postal service after 18 years of employment in 2003 and has not been employed since that time.  He retired due to health issues.  The Veteran was receiving group therapy regarding his depression and alcohol abuse in 2004.  

The Veteran was afforded a VA examination in August 2004 and the examiner had the opportunity to review the Veteran's case file.  The Veteran reported that he was unable to work in the past 11 months due to his back pain.  He stated that due to his depression he has less energy, problems sleeping and is nervous, angry and depressed.  He reported taking Zoloft.  The Veteran maintained fair eye contact, but his affect was constricted.  He has some deficits in his remote recall as well as mild concentration difficulties.  He claimed that he has crying spells on occasion.  He had fair judgment, and poor insight into his overall difficulties.  There was no evidence of hallucinations or delusions.  He also did not display any obsessive or ritualistic behaviors.  The Veteran was afforded a GAF score of 55.  The examiner noted that the Veteran had moderate to severe symptoms of social and occupational functioning with a restricted support system.  

A Social Security Administration decision dated in May 2005 noted that the Veteran's depression was considered to be severe.  

The Veteran was afforded a VA examination in July 2006.  The examiner interviewed the Veteran and determined that the Veteran acted appropriately.  He was neatly dressed, alert and cooperative.  He had difficulty understanding the questions.  The Veteran was oriented to time, place and person.  His speech was often delayed and his affect was flat.  The Veteran had no signs of delusions or hallucinations.  The examiner noted that the examiner was depressed, anhedonic, had poor motivation, varied appetite, fatigue, apathy, and poor concentration.  The examiner stated that depression of the Veteran's magnitude was not likely caused by his chronic pain, rather only a minor portion of his depression was related to his service related pain.  The examiner noted that the Veteran's depression had increased in severity due to increased stress, treatment compliance issues, poor insight and lack of ability to successfully implement behavioral recommendations.  His examination also showed diminished cognitive capacity.  He was afforded a GAF score of 40.  

In May 2008 the Veteran was afforded a GAF score of 40.  He covered his face and spoke in a halting manor; however, his speech was logical.  The Veteran reported intrusive thoughts, nightmares, flashbacks, emotional numbing, sleeping irritability, difficulty concentrating and hypervigilance.  The Veteran denied any hallucinations.  July 2008 treatment records reveal that the Veteran was appropriately attired.  The Veteran did not make eye contact and his speech was extremely slow.  He reported that he is nervous and scared around people and frequently does not leave his house.  The examiner stated that the Veteran endorsed symptoms of PTSD.  He denied both suicidal and homicidal ideations.  

June 2008 treatment records reveal that the Veteran had intrusive thoughts, nightmares, irritability, difficulty sleeping, problems concentrating and hypervigilance.  In September 2008 the Veteran appeared neatly groomed and his hygiene was good.  The examiner noted that the Veteran made better eye contact than usual.  

The Veteran was afforded a VA examination in September 2009 and the examiner had the opportunity to review the Veteran's case file.  Since the Veteran's last VA examination he has been seen by the mental health providers at the Brecksville Veterans Addiction Recovery Center.  Major depression, PTSD and alcohol dependence were diagnosed.  The Veteran reported that he was tired all the time and in constant pain.  He reported experiencing sadness, irritability and sleeplessness.  The Veteran stated that he has not drunk alcohol since he stopped working and no longer uses drugs.  He reported having a distant relationship with his wife and denied having any contact with friends.  He stated that his activities are limited to physical therapy and AA meetings.  He reported experiencing intrusive thoughts, nightmares and having an exaggerated startle response.  The examiner noted that the Veteran's thoughts were logical.  The Veteran denied current thoughts of suicidal ideation but admitted to feeling suicidal in the past.  The Veteran was afforded a GAF score of 41, reflecting serious impairment in social functioning.  

The Veteran's spouse submitted a statement in November 2010.  She stated that the Veteran used to be a considerate partner and friend and now is depressed and stressed.  He has extreme mood swings, lacks positive self esteem, demonstrates weakness to perform daily tasks and complains of pain constantly.  The Veteran's spouse stated that his grooming habits have changed and that he forgets to put on clean clothes and wears the same pajamas daily.  She also stated that he likes the curtains closed because he believes he is being watched.  

After reviewing the evidence of record, the Board finds that the Veteran's disability picture comports with the criteria for an initial 50 percent rating, but no higher.  The Veteran has few friends and no longer has a romantic relationship with his spouse.  
The Veteran reported anxiety, sleep disturbance, depression, anger, irritability, constricted affect, problems concentrating, and intrusive thoughts.  Based on this increased symptomatology, the Board finds that the Veteran's disability picture more nearly approximates the criteria required for a 50 percent rating for major depression.  In sum, his symptoms result in occupational and social impairment comparable to reduced reliability and productivity.  The Veteran has also been afforded GAF scores ranging from 40-55, showing moderate to severe symptomatology.   Therefore, the initial assignment of a 50 percent rating for major depression is warranted.  

The Board also finds that the evidence does not show that the Veteran suffers from deficiencies in most areas due to suicidal ideation, obsessional rituals which interfere with routine activities, illogical speech, or near-continuous panic or depression; a neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships to warrant the next higher 70 percent rating.  Furthermore, his speech and thought processes were normal; he has maintained his routine activities, including attention to his personal appearance and hygiene; and he has remained married.  Additionally, he had no history of hallucinations or delusions.  Accordingly, the Board finds that the evidence does not support the assignment of a 70 percent rating for major depression at any time during the appeal period. 

Extra Schedular Consideration

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) (2011) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996). 

However, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111   (2008). 

In the present case, there is no indication in the objective record that the schedular rating criteria is inadequate to rate the Veteran's major depression.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability levels and symptomatologies.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required. 


ORDER

Entitlement to an initial 50 percent evaluation for major depression is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The July 2009 Board remand requested a new VA examination to determine the severity of the Veteran's service-connected residuals of fractures of the lumbar vertebrae including the sacrum, right iliac wing and right sacroiliac joint and the severity of his service-connected residuals of a coccyx fracture.  Neither of these examinations were obtained.  As the Veteran is entitled to every available due process, new examinations are necessary to determine the severity of his claims.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As the re-adjudication of the increased rating claims could have a significant impact on the Veteran's claim for TDIU, appellate consideration of the TDIU claim must be deferred until completion of the requested actions below.  Additionally, a clinical opinion as to the Veteran's employability, which considers the severity of all of the Veteran's service-connected disabilities, in combination, would be useful in adjudicating the TDIU appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an appropriate VA examination to determine the current nature and extent of the service-connected residuals of fractures of the lumbar vertebrae including the sacrum, right iliac wing and right sacroiliac joint, and residuals of a coccyx fracture.  

The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including radiological testing, should be conducted.  

All pertinent orthopedic and neurological pathology associated with his service-connected lumbar disability, and coccyx fracture, should be noted in the examination report.  In particular, the examiner should discuss any associated limitation of forward flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.  

The examiner should also discuss whether the appellant exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the appellant uses his low back repeatedly over a period of time.  

The examiner should specifically discuss whether the appellant has any radiculopathy related to his low back disability.  

A complete rationale for all opinions expressed must be provided.  

2.  Thereafter, complete any additional development deemed warranted, and readjudicate the issue of entitlement to increased ratings for the lumbar spine disability and residuals of fracture of the coccyx.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  

3.  Then afford the Veteran a VA examination in order to obtain an opinion in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report.  

4.  Adjudicate the issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.  The case should then be returned to the Board for appropriate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011) 




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


